PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/047,722
Filing Date: 19 Feb 2016
Appellant(s): Sangameswaran et al.



__________________
Bernard P. Tomsa (Reg. No. 60,121)
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on 20 December 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Rejection office action dated 17 August 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 14-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 

Independent Claim 14:

As such, Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite.
For the purpose of prior art rejection, the term “the notification” is interpreted as “a notification”.

Dependent Claims 15-20: 
Claims 15-20, which depend on Claim 14, inherit the deficiencies of their parent Claim.  
As such, Claims 15-20 are also rejected under 35 U.S.C. 112(b), as being indefinite.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	Claims 1-3 and 5-9 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Britten et al. (US 2010/0070965 A1; Pub. Date: Mar. 18, 2010; Filed: Sep. 15, 2008; hereinafter Britten), in view of Ciudad et al. (US 2014/0282476 A1; Pub. Date: Sep. 18, 2014; Filed: Mar. 15, 2013; hereinafter Ciudad) and Hoffman et al. (US 2014/0109075 A1; Pub. Date: Apr. 17, 2014; Filed: Oct. 16, 2013; hereinafter Hoffman).
Regarding Claim 1, Britten teaches:
(Currently Amended) A system comprising:
a [[vehicle]] processor (Britten, FIG. 2: CPU 160) configured to: 
     assemble a list of installed software versions (Britten, paragraph [0070]: “In 404, a list of the installed software may be generated in response to the scanning. In preferred embodiments, the list includes the determined unique code and version information for each of the one or more programs. ...” Examiner Note (EN): Britten teaches: a list of the installed software may be generated in response to the scanning, wherein the list includes the determined unique code and version information for each of the one or more programs [assemble a list of installed software versions].);
transmit the list of installed versions to a remote update server (Britten, paragraph [0070]: “In 404, a list of the installed software may be generated in response to the scanning. In preferred embodiments, the list includes the determined unique code and version information for each of the one or more programs.”  paragraph [0072]: “In 406, the list may be sent to a server computer system over a network, e.g., to computer system 90. ...” EN: Britten teaches: the list may be sent to a server computer system over a network [transmit the list of installed versions to a remote update server].);
receive a list of available updates compatible with the installed software versions in response to the transmission (Britten, paragraph [0073]: “In 408, information describing updates for at least one of the one or more programs may be received from the server computer system over the network. In a preferred embodiment, the information describing updates may be included in an XML (extensible Markup at least one location from where the updates can be downloaded.” (emphasis added). EN: Britten teaches: information describing updates for at least one of the one or more programs may be received from the server computer system over the network, the information describing updates may include at least one location from where the updates can be downloaded [receive a list of available updates compatible with the installed software versions in response to the transmission].);
download at least one of the available updates (Britten, paragraph [0084]:"... the information describing updates includes at least one location from where the updates can be downloaded, e.g., path information, including, e.g., a machine or network address specification. Installing the at least one update of the one or more updates on the computer system may thus include downloading the at least one update from the at least one location.” (emphasis added). EN: Britten teaches: downloading the at least one update from the at least one location [download at least one of the available updates].); and
install the downloaded at least one of the available updates (Britten, paragraph [0082]: “Finally, in 416, at least one update of the one or more updates may be installed on the computer system.” (emphasis added). EN: Britten teaches: at least one update of the one or more updates may be installed on the computer system [install the downloaded at least one of the available updates]).
Britten does not appear to explicitly teach “a vehicle processor”, and the conditional limitation “in response to a notification received from a remote network that an update to software is available” and the intended environment of the software, that being a “vehicle.”
However, Ciudad (US 2014/0282476), in an analogous art of updating software, teaches:
in response to a notification received from a remote network that an update to software is available, assemble a list of installed software versions (Ciudad, paragraph [0054]:"... the process sends (at 415) a request to system update server for a list of available updates. The process then receives (at 420) a list of available updates from the software update server [in response to a notification received from a remote network that an update to software is available]. The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware [assemble a list of installed software versions] and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Britten by incorporating the teachings of Ciudad to include “in response to a notification received from a remote network that an update to vehicle software is available, assemble a list of installed vehicle software versions” thereby creating Britten-Ciudad. The (Ciudad, paragraph [0054]) for at least the purpose of having a more efficient updating policy to reduce the number of unnecessary contact with the software update server when no update is available.
While Britten teaches “a processor”, “software versions,”, Britten-Ciudad does not appear to explicitly teach:
a vehicle processor configured to:
vehicle software versions.
However, Hoffman (US 2014/0109075), in an analogous art of updating software, teaches:
a vehicle processor (Hoffman, FIG. 1: Vehicle 12; paragraph [0011]: “…The system 10 is shown for exemplary non-limiting purposes with respect to facilitating over the air (OTA) updates for a vehicle 12 using one or more files provided from a server 14.  ...Once delivered to the vehicle 12, a controller 20, labeled as vPuma, may be configured to process the files in a manner sufficient to facilitate updating one or more modules 22 included within the vehicle 12. ...” (emphasis added).  And, Hoffman, FIG. 3: Processor 42; paragraph [0016]: “…The module 22 may include a processor 38 or other features necessary to facilitate the operations contemplated herein, such as but not necessary limited to a network interface or other element sufficient to facilitate communications with the controller 20, i.e., signaling associated with wired and/or wireless The controller 20 may include a memory 40, a processor 42, an antenna 44 or other network interface, a logger 46 and/or other features necessary to facilitate operations contemplated herein.  The controller 20 may be configured to receive a difference file 48, and update file or other file from the server 14 for storage within the memory 40. ...” (emphasis added) EN: Hoffman teaches: controller 20 in vehicle 12 includes a memory 40 and a processor 42, configured to facilitate operations.) configured to:
vehicle software versions (Hoffman, paragraph [0018]: “...The controller 20 may be configured to facilitate updating or otherwise tracking various versions of the files included within any number of modules 22 of the vehicle 12. The logger 46 may be configured to keep track of the files, versions of the files or other representations (identifications, revisions, etc.) of the files in order to track the currently installed files and/or facilitate identifying whether such files require updates. ...” (emphasis added). EN: Hoffman teaches: various versions of the files included within any number of modules of the vehicle [vehicle software versions]. Thus, Hoffman teaches that vehicles have software that need to be updated. And hence, updating vehicle software is well-known in the art.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Britten-Ciudad by incorporating the teachings of Hoffman that teaches “a vehicle processor configured to”, “vehicle software versions” and a vehicle and the software therein to update, thereby creating Britten-Ciudad-Hoffman. The modification would be obvious because one of ordinary skill in the art would be motivated to this modification to: improve (Hoffman, paragraph [0033]).

Regarding claim 2, Britten-Hoffman teaches:
 “vehicle software versions,” and 
Britten-Ciudad-Hoffman teaches:
(Original) The system of claim 1 (please see claim 1 rejection),
Britten-Hoffman does not appear to explicitly teach:
wherein the list of installed vehicle software versions includes firmware versions.
However, Ciudad additionally teaches:
wherein the list of installed software versions includes firmware versions (Ciudad, paragraph [0054]: “The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britten-Hoffman to incorporate the additional teaching of Ciudad that teaches “wherein the list of installed vehicle software versions includes firmware versions”. One of ordinary skill in the art would be motivated to this modification to: check the list of available firmware updates for applicability to the firmware installed on a vehicle (Ciudad, paragraph [0054]).

Regarding claim 3, Britten-Ciudad-Hoffman teaches: 
(Original) The system of claim 1 (please see claim 1 rejection),
Britten-Hoffman does not appear to explicitly teach:
wherein versions in the list of available updates include only software and firmware versions to which the update applies.
However, Ciudad additionally teaches:
wherein versions in the list of available updates include only software and firmware versions to which the update applies (Ciudad, paragraph [0054]:"... the process sends (at 415) a request to system update server for a list of available updates. The process then receives (at 420) a list of available updates from the software update server. The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman to incorporate the additional teaching of Ciudad that teaches “wherein versions in the list of available updates include only software and firmware versions to which the update applies”. One of ordinary skill in the art would be motivated to this modification to: check the list of available firmware updates for applicability to the firmware installed on a vehicle (Ciudad, paragraph [0054]).

Regarding claim 5, Britten-Hoffman teaches:
 “vehicle software versions,” and 
Britten-Ciudad-Hoffman teaches:
(Currently Amended) The system of claim 1 (please see claim 1 rejection),
Britten-Hoffman does not appear to explicitly teach:
wherein the list of installed vehicle software versions includes all Installed software and firmware versions.
However, Ciudad additionally teaches:
wherein the list of installed software versions includes all Installed software and firmware versions (Ciudad, paragraph [0054]: “The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman to incorporate the additional teaching of Ciudad that teaches “wherein the list of installed software versions includes all installed software and firmware versions”. One of ordinary skill in the art would be motivated to this modification to: check the list of available firmware updates for applicability to the firmware installed on a vehicle (Ciudad, paragraph [0054]).

Regarding claim 6, Britten-Ciudad-Hoffman teaches:
(Original) The system of claim 1 (please see claim 1 rejection),
Britten-Ciudad does not appear to explicitly teach:
wherein the download includes downloading all updates.
However, Hoffman additionally teaches:
wherein the download includes downloading all updates (Hoffman, paragraph [0017]: “...While use of the difference file 48, i.e., a file containing only the differences between the old file 34 and the new computer-readable instructions, is contemplated, the present invention is not necessary so limited and fully contemplates downloading any size file, including an entire replication of the old file 34 with the necessary updates already included therein.” EN: Hoffman teaches downloading any size file, including an entire replication of the old file 34 with the necessary updates already included therein [wherein the download includes downloading all updates].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Ciudad to incorporate the additional teaching of Hoffman that teaches “wherein the download includes downloading all updates”. One of ordinary skill in the art would be motivated to this modification so that: While use of the difference file, i.e., a file containing only the differences between the old file and the new computer-readable instructions, is contemplated, the invention is not necessarily so limited. (Hoffman, paragraph [0017]).

Regarding claim 7, Britten-Ciudad-Hoffman teaches:
(Original) The system of claim 1 (please see claim 1 rejection),
wherein the processor is further configured to download a user-selected subset of the available updates, less than every available update (Britten, paragraph [0066]:"... The update service may then display safe software updates to the user of the client system, i.e., recommended updates for which the conditions are satisfied, after which the (safe) software updates may be downloaded and installed to the client system, e.g., in response to user input.” EN: Britten teaches: the (safe) software updates may be downloaded and installed to the client system, e.g., in response to user input [downlead a user-selected subset of the available updates, less than every available update].).

Regarding claim 8, Britten-Ciudad-Hoffman teaches:
(Original) The system of claim 1 (please see claim 1 rejection),
Britten-Ciudad does not appear to explicitly teach:
wherein the processor is further configured to determine success or failure for each update installation.
However, Hoffman additionally teaches:
wherein the processor is further configured to determine success or failure for each update installation (Hoffman, paragraph [0039]: “Block 122 relates to assessing whether the module updated properly. The assessment may be performed by the controller transmitting test signals to the module and/or monitoring module operations for compliance with normal or pre-defined operation settings. Optionally, the module may be instructed to transmit a completion message or other information sufficient to determine whether the update was successful or unsuccessful. Block 124 relates to the controller and/or module generating a pass message indicating a successful update and the logger making a corresponding update to the log indicative of the same. This logging function may be beneficial in tracking the software version currently executing on the module for use in generating reports and identifying a need to perform subsequent updates....” (emphasis added). EN: Hoffman teaches: determine whether the update was successful or unsuccessful [determine success or failure for each update installation].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Ciudad to incorporate the additional teaching of Hoffman that teaches “wherein the processor is further configured to determine success or failure for each update installation”. One of ordinary skill in the art would be motivated to this modification because: If the update was unsuccessful, such as in response to the module updating improperly thereafter and/or the update failing to complete, an assessment is made as to whether the back-up or copy of the old file is available for reuse. (Hoffman, paragraph [0039]).

Regarding claim 9, Britten-Ciudad-Hoffman teaches: 
(Original) The system of claim 8 (please see claim 8 rejection),
Britten-Ciudad does not appear to explicitly teach:
wherein the processor is configured to report, to a remote server, a log including the success or failure for each update installation.
However, Hoffman additionally teaches:
wherein the processor is configured to report, to a remote server, a iog including the success or failure for each update installation (Hoffman, paragraph [0039]: “Block 122 relates to assessing whether the module updated properly. The assessment may be performed by the controller transmitting test signals to the module and/or monitoring module operations for compliance with normal or pre-defined operation settings. Optionally, the module may be instructed to transmit a completion message or other information sufficient to determine whether the update was successful or unsuccessful. Block 124 relates to the controller and/or module generating a pass message indicating a successful update and the logger making a corresponding update to the log indicative of the same. This logging function may be beneficial in tracking the software version currently executing on the module for use in generating reports and identifying a need to perform subsequent updates....” (emphasis added). EN: Hoffman teaches: the module may be instructed to transmit a completion message or other information sufficient to determine whether the update was successful or unsuccessful as the logger makes a corresponding update to the log indicative of the same [wherein the processor is configured to report to a remote server, a log including the success or failure for each update installation].).
Britten-Ciudad to incorporate the additional teaching of Hoffman that teaches “wherein the processor is configured to report, to a remote server, a log including the success or failure for each update installation”. One of ordinary skill in the art would be motivated to this modification because: tracking the software and firmware versions in generating reports and identifying a need to perform subsequent updates. (Hoffman, paragraph [0039]).

8. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Britten in view of Ciudad and Hoffman as applied to Claim 3 above, and further in view of Bower et al. (US 2014/0040875 A1; Pub. Date: Feb. 6, 2014; Filed: Aug. 2, 2012; hereinafter Bower).
Regarding claim 4, Britten-Ciudad-Hoffman teaches “wherein the software and firmware versions to which the update applies,” and 
(Original) The system of claim 3 (please see claim 3 rejection),
Britten-Ciudad-Hoffman does not appear to explicitly teach:
wherein the software and firmware versions to which the update applies include versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update.
Bower teaches: 
versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update (Bower, paragraph [0023]: “In decision block 340, if a threshold number of the firmware version levels for the peer computers match that of the host one of the computers, in block 350 the all updates flag can be set indicating that any superseding update will be compatible and thus permissible. Otherwise, in block 360 a firmware compatibility table can be constructed in the host one of the computers indicating those firmware levels of the peer computers. Optionally, one or more update policies can be recorded as well, such as only a firmware update with a version level equivalent to the highest version level in the compatibility table is permitted to be applied, to name only a single example (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Ciudad-Hoffman to incorporate the teaching of Bower that teaches "wherein the software and firmware versions to which the update applies include versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update”. One of ordinary skill in the art would be motivated to this modification to: only allow compatible updates (Bower, paragraph [0023]).

Claims 10 and 11 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Throop et al. (US 2013/0031540 A1; Pub. Date: Jan. 31, 2013; Filed: Jul. 26, 2013; hereinafter Throop), in view of Roy et al. (US 2015/0191122 Al; Pub. Date: Jul. 9, 2015; Filed: Jan. 6, 2015; hereinafter Roy).
Regarding Claim 10, Throop teaches:
(Original) A system comprising:
a processor (Throop, Figure 2: 203 and 205; Examiner’s Note (EN): Figure 2, Elements 203 and 205 of Throop depict servers. Thus, one of ordinary skill in the art would readily comprehend that the servers would include a processor.) configured to:
receive a list of vehicle identification numbers (VIN)s to which an available software update applies (Throop, paragraph [0035]: “Vehicles can be selected for updating based on, for example, VIN numbers, which are specific to particular vehicles. To update a fleet, a plurality of VIN numbers can be designated for update and then an entire fleet can be easily updated remotely, regardless of the locations of the update server and the vehicles within the fleet.”; paragraph [0054]:"... the vehicle VIN may be sent to the server for verification 311. ...” EN: Throop discloses: a plurality of VIN numbers can be designated for update [a list of vehicle identification numbers (VIN)s to which an available software update applies], wherein the vehicle VIN may be sent to the server for verification [receive a list of vehicle identification numbers (VIN)s])\ and
send a notification to each vehicle, identified by a corresponding VIN, for which an available software update applies (Throop, paragraph [0056]: “Since the remote server knows the VIN (or other identifier) of the specific vehicle on which the telematics module resides, the server can check to see if any specific module updates or changes are designated for delivery to the vehicle. In this manner, only vehicles that have been specifically flagged for module adjustment can be updated, if desired.”; paragraph [0057]: “...If an update is scheduled for that particular vehicle, software corresponding to the update may be downloaded 323.” EN: Throop discloses: Since the remote server knows the VIN (or other identifier) of the specific vehicle on which the telematics module resides, the server can check to see if any specific module updates or changes are designated for delivery to the vehicle, and if an update is scheduled for the vehicle, software corresponding to the update may be downloaded. Thus, one of ordinary skill in the art would readily comprehend that the server would send a notification to the vehicle containing information about the update (e.g., the URL of the update) in order for the vehicle to download the update.).
Throop teaches “each VIN,” but Throop does not appear to explicitly teach:
determine, for each VIN, if a vehicle-owner has approved over the air (OTA) updates.
However, Roy (US 2015/0191122), in an analogous art of updating software, teaches:
determine if a vehicle-owner has approved over the air (OTA) updates (Roy, paragraph [0018]: “Data for such updates/upgrades may be received at the in-vehicle computing system (e.g., as an over-the-air and/or push communication process), however the updates/upgrades may not be installed on the in-vehicle computing device until a driver/user of the in-vehicle computing system acknowledges the notification and/or approves the installation.” (emphasis added); paragraph [0053]:"... the driver profile may provide information regarding the driving style, frequent navigational routes/destinations, in-vehicle computing system interaction, and/or other driving habits associated with a primary driver (e.g., an owner and/or most frequent operator of the vehicle).” EN: Roy discloses: the updates/upgrades may not be installed on the in-vehicle computing device until a driver/user (e.g., an owner) of the in-vehicle computing system acknowledges the notification and/or approves the installation [determine if a vehicle-owner has approved over the air (OTA) updates]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Throop by incorporating the teachings of Roy to include “determine, for each VIN, if a vehicle-owner has approved over the air (OTA) updates” thereby creating Throop-Roy. The modification would be obvious because one of ordinary skill in the art would be motivated to this modification to: allow a vehicle-owner to accept an upgrade, thereby enabling the functionality of an in-vehicle computing system to be adjusted (e.g., new features to be added, malfunctions to be addressed/fixed, etc.) (Roy, paragraph [0018]).

Regarding claim 11, Throop-Roy teaches:
(Original) The system of claim 10 (please see claim 10 rejection), wherein the list of VINs is received from a secondary remote server through which the available software update is provided to vehicles (Throop, paragraph [0056]: “Since the remote server knows the VIN (or other identifier) of the specific vehicle on which the telematics module resides, the server can check to see if any specific module updates or changes are designated for delivery to the vehicle. In this manner, only vehicles that have been specifically flagged for module adjustment can be updated, if desired.”; paragraph [0057]: “...If an update is scheduled for that particular vehicle, software corresponding to the update may be downloaded 323.” EN: Throop discloses: Since the remote server knows the VIN (or other identifier) of the specific vehicle on which the telematics module resides, the server can check to see if any specific module updates or changes are designated for delivery to the vehicle, and if an update is scheduled for the vehicle, software corresponding to the update may be downloaded. Thus, one of ordinary skill in the art would readily comprehend that the list of VINs is received from a secondary remote server through which the available software update is provided to vehicles.).

10. 	Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over Throop in view of Roy as applied to Claim 10 above, and further Link et al. (US 2010/0228404 A1; Pub. Date: Sep. 9, 2010; Filed: Mar. 8, 2010; hereinafter Link).
Regarding claim 12, Throop-Roy teaches:
(Original) The system of claim 10 (please see claim 10 rejection),
Throop-Roy does not appear to explicitly teach:
wherein the list is received from a database containing currently installed software versions for each vehicle, identified by VIN, in response to a database query.
However, Link teaches:
wherein the list is received from a database containing currently installed software versions for each vehicle, identified by VIN, in response to a database query (Link, Abstract: “A telematics provider maintains a database comprising a table, or tables that associate(s) user identification information with a vehicle VIN and equipment/features/content installed in/on vehicle devices associated with the VIN (emphasis added).”; paragraph [0030]: “Table 18 associates the vehicle identification number of corresponding to vehicle 10 with the all of the modules identified as MOD 1 -MOD n in module name field 20. Identifier and software version fields 22 and 24, respectively, contain the unique identifiers and current software versions of each of modules MOD 1-MOD n (emphasis added).”; paragraph [0065]: “Based on the received user login information, the central computer searches a telematics table at step 710 and locates a record matching the login information [in response to a database query].”; paragraph [0066], “At step 715, the central computer determines the VIN that matches the login information of the user, and locates information particular to the corresponding vehicle and equipment, software, and content installed and configured therein.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Throop-Roy to incorporate the teaching of Link that teaches “wherein the list is received from a database containing currently installed software versions for each vehicle, identified by ViN, in response to a database query”. One of ordinary skill in the art would be motivated to this modification to: editing selections and preferences for features, content, services, software, and parameter options available for equipment, software, and content installed and configured in a vehicle (Link, paragraph [0064]).

11. 	Claims 14-16 are rejected under 35 U.S.C. 103 as being un-patentable over Britten (US 2010/0070965 A1), in view of Hoffman (US 2014/0109075 A1), Canning et al. (US 2006/0075001 A1; Pub. Date: Apr. 6, 2006; Filed: Sep. 30, 2004; hereinafter Canning), and Motyl et al. (US 2009/0270176 A1; Pub. Date: Oct. 29, 2009; Filed: Jun. 13, 2007; hereinafter Motyl).
Regarding Claim 14, Britten teaches:
(Currently Amended) A system comprising:
one or more processors, remote from a computer system (Britten, FIGS. 2 and 3), configured to:
provide a [[wireless]] notification to the computer system, for which a database record indicates an installed software version to which a received update applies (Britten, paragraph [0073]: “In 408, information describing updates for at least one of the one or more programs may be received from the server computer system over the network. In a preferred embodiment, the information describing updates may be included in an XML (extensible Markup Language) file, although any other types of files or formats may be used as desired. In some embodiments, the information describing updates may include at least one location from where the updates can be downloaded.”  EN: Britten discloses: information describing updates for at least one of the one or more programs may be received from the server computer system over the network, the information describing updates may include at least one location from where the updates can be downloaded [provide a notification to the computer system, for which a database record indicates an installed software version to which a received update applies]);
receive [[wireless]] communication from the computer system, responsive to a notification, including a list of currently installed software versions of the computer system (Britten, paragraph [0069]: “First, in 402, a computer system may be scanned to determine installed software, including determining a unique code and version information for each of one or more programs (installed on the computer system). For example, the computer system may be a client computer system, e.g., computer system 82 coupled to a server 90.”; paragraph [0070]: “In 404, a EN: Britten discloses: a list of the installed software may be generated in response to the scanning a computer system coupled to a server, wherein the list includes the determined unique code and version information for each of the one or more programs [receive communication from the computer system, responsive to a notification, including a list of currently installed software versions of the computer system]);
[[wirelessly]] receive a software-update download request from the computer system (Britten, paragraph [0084]:"... the information describing updates includes at least one location from where the updates can be downloaded, e.g., path information, including, e.g., a machine or network address specification. Installing the at least one update of the one or more updates on the computer system may thus include downloading the at least one update from the at least one location.” EN: Britten discloses that the at least one update is downloaded from the at least one location. Thus, one of ordinary skill in the art would readily comprehend that an update download request is sent from the computer system to the server.); and
[[wirelessly]] transmit the software update responsive to the request (Britten, paragraph [0084]:"... the information describing updates includes at least one location from where the updates can be downloaded, e.g., path information, including, e.g., a machine or network address EN: Britten discloses: downloading the at least one update from the at least one location [transmit the software update responsive to the request].).
Britten teaches “a computer system” and “currently installed software versions of a computer system,” but 
Britten does not appear to explicitly teach:
one or more processors, remote from a vehicle, configured to: 
provide a wireless notification to the vehicle,
receive wireless communication,
currently installed software versions of the vehicle;
wirelessly receive a software-update download request,
wirelessly transmit the software update,

However, Hoffman (US 2014/0109075 A1), in the analogous art of updating software, teaches:
one or more processors, remote from a vehicle (Hoffman, FIG. 1: vehicle 12, server 14; paragraph [0011]: “…facilitating over the air (OTA) updates for a vehicle 12 using one or more files provided from a server 14. EN: Hoffman teaches: facilitating over the air (OTA) updates for a vehicle 12 using one or more files provided from a server 14 [one or more processors, remote from a vehicle].), configured to:
provide a wireless notification to the vehicle (Hoffman, FIG. 1: vehicle 12, server 14, controller 20; paragraph [0014]: “The processes performed by the controller 20 may rely upon wireless signaling with the server 14 to facilitate transmitting the files associated with updating those already resident on the modules 22 and/or providing new files for later added modules or modules not already having an initial file set.  The use of wireless signaling is believed to be particularly advantageous in allowing files to be delivered to the controller 20 virtually anywhere, including at a home of the vehicle owner.  The wireless signaling may correspond with any type of wireless signaling, including but not limited to cellular signaling, Wi-Fi signaling, Internet Protocol (IP) signaling, satellite signaling, Bluetooth signaling, etc. ...” (emphasis added). EN: Hoffman teaches: processes performed by the controller 20 in vehicle 12 rely upon wireless signaling with the server 14 [provide a wireless notification to the vehicle].),
receive wireless communication (Hoffman, FIG. 1: vehicle 12, server 14, controller 20; paragraph [0014]: “The processes performed by the controller 20 may rely upon wireless signaling with the server 14 to facilitate transmitting the files associated with updating those already resident on the modules 22 and/or providing new files for later added modules or modules not already having an initial file set.  The use of wireless signaling is believed to be particularly advantageous in allowing files to be delivered to the controller 20 virtually anywhere, including at a home of the vehicle owner.  The wireless signaling may correspond with any type of wireless EN: Hoffman teaches: wireless signaling with the server [receive wireless communication].),
currently installed software versions of the vehicle (Hoffman, paragraph [0018]: “...The controller 20 may be configured to facilitate updating or otherwise tracking various versions of the files included within any number of modules 22 of the vehicle 12. The logger 46 may be configured to keep track of the files, versions of the files or other representations (identifications, revisions, etc.) of the files in order to track the currently installed files and/or facilitate identifying whether such files require updates. ...” (emphasis added). EN: Hoffman teaches: various versions of the files included within any number of modules of the vehicle [currently installed software versions of the vehicle].);
wirelessly receive a software-update download request (Hoffman, FIG. 1: vehicle 12, server 14, controller 20; paragraph [0014]: “The processes performed by the controller 20 may rely upon wireless signaling with the server 14 to facilitate transmitting the files associated with updating those already resident on the modules 22 and/or providing new files for later added modules or modules not already having an initial file set.  The use of wireless signaling is believed to be particularly advantageous in allowing files to be delivered to the controller 20 virtually anywhere, including at a home of the vehicle owner.  The wireless signaling may correspond with any type of wireless signaling, including but not limited to cellular signaling, Wi-Fi signaling, Internet Protocol (IP) signaling, satellite signaling, Bluetooth signaling, etc. ...” (emphasis added). EN: Hoffman teaches: wireless signaling with the server to facilitate transmitting the files associated with updating [wirelessly receive a software-update download request].),
wirelessly transmit the software update (Hoffman, FIG. 1: vehicle 12, server 14, controller 20; paragraph [0014]: “The processes performed by the controller 20 may rely upon wireless signaling with the server 14 to facilitate transmitting the files associated with updating those already resident on the modules 22 and/or providing new files for later added modules or modules not already having an initial file set.  The use of wireless signaling is believed to be particularly advantageous in allowing files to be delivered to the controller 20 virtually anywhere, including at a home of the vehicle owner.  The wireless signaling may correspond with any type of wireless signaling, including but not limited to cellular signaling, Wi-Fi signaling, Internet Protocol (IP) signaling, satellite signaling, Bluetooth signaling, etc. ...” (emphasis added). EN: Hoffman teaches: wireless signaling with the server to facilitate transmitting the files associated with updating [wirelessly transmit the software update].),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Britten by incorporating the teachings of Hoffman to include “one or more processors, remote from a vehicle, configured to:”, “provide a wireless notification to the vehicle,”, “receive wireless communication”, “currently installed software versions of the vehicle;”, “wirelessly receive a software-update download request”, and “wirelessly transmit the software update”, thereby creating Britten-Hoffman. The modification would be obvious because one of ordinary skill in the art would be motivated to this (Hoffman, paragraph [0033]).

Britten-Hoffman teaches “one or more processors, remote from a vehicle,” but
Britten-Hoffman does not appear to explicitly teach:
one or more processors, remote from a vehicle, configured to: 
receive a software update;
However, Canning (US 2006/0075001 A1), in the analogous art of updating software, teaches:
one or more processors, remote from a Remote Client Server, configured to: 
receive a software update (Canning, FIG. 1: Site Server 110, paragraph [0066]:"... Update exec 1800 will download the digitally signed files for the identified software updates from the Master Distribution Server 116 directly to the Site Server 110 for later staging and installation at the Remote Client Servers. …”  (emphasis added). EN: Canning teaches: download software updates from the Master Distribution Server 116 directly to the Site Server 110 [receive a software update] for later staging and installation at the Remote Client Servers.);
Britten-Hoffman by incorporating the teachings of Canning to include “receive a software update;”, thereby creating Britten-Hoffman-Canning. The modification would have been obvious because one of ordinary skill in the art would have been motivated to this modification whereby: A distribution server obtains the needed software updates from one or more software vendors and furnishes the needed software updates to the client management server. (Canning, ABSTRACT).

Britten-Hoffman-Canning does not appear to explicitly teach:
wirelessly receive an update log including success or failure of installation of the software update; and
update the database record based on the log.
However, Motyl (US 2009/0270176 A1), in an analogous art of updating software, teaches:
wirelessly receive an update log including success or failure of installation of a software update (Motyl, paragraph [0066]: “If a firmware update is not applied successfully to a peripheral device at operation 810, the PUP 118 may retry the firmware update for a predetermined number of times. At operation 812, the PUP 118 may generate a log to record a success or failure result of applying each of the Motyl, FIG. 4, paragraph [0025]: “In the architecture 100a, the PUP 118 may be enabled to communicate over the power line interface 120, the communication network interface 122 or a wireless interface (FIG. 3) to receive firmware updates from and transmit status updates to an update server (FIG. 4) over the power line network 136 and/or the communication network 132, respectively.” (emphasis added).  And, Motyl, paragraph [0039]: “The communication network 134 includes wireless communication links 408 and wired communication links 410 providing connections to wagering game machines 406 over the communication network 134.  The wired and wireless communication links 408, 410 may employ any suitable connection technology, such as wireless (802.11), Ethernet, public switched telephone networks (PSTN), and the like.” (emphasis added). EN: Motyl discloses: generate a log to record a success or failure result of applying each of the one or more updates and transmit the log to the update server for storage using a wireless interface [wirelessly receive an update log including success or failure of installation of a software update].); and
update a database record based on the log (Motyl, paragraph [0025]: “In the architecture 100a, the PUP 118 may be enabled to communicate over the power line interface 120, the communication network interface 122 or a wireless interface (FIG. 3) to receive firmware updates from and transmit status updates to an update server (FIG. 4) over the power line network 136 and/or the communication network 132, respectively.”; paragraph [0066]: “The PUP 118 may transmit EN: Motyl discloses: the log transmitted to the update server for storage. Thus, one of ordinary skill in the art would readily comprehend that the storage record of the update server is updated based on the log.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify the invention of Britten-Hoffman-Canning by incorporating the teachings of Motyl to include “wirelessly receive an update log including success or failure of installation of the software update;” and “update the database record based on the log”, thereby creating Britten-Hoffman-Canning-Motyl. The modification would be obvious because one of ordinary skill in the art would be motivated to this modification to: determine the success or failure result of applying each of one or more software updates in order to enable the software updates that were updated successfully (Motyl, paragraph [0066]).

Regarding claim 15, Britten-Hoffman-Canning-Motyl teaches:
(Original) The system of claim 14 (please see claim 14 rejection),
Britten-Hoffman-Canning does not appear to explicitly teach:
wherein the at least one of the processors is further configured to update the database record based on the received communication.
Motyl additionally teaches:
wherein the at least one of the processors is further configured to update the database record based on the received communication (Motyl, paragraph [0025]: “In the architecture 100a, the PUP 118 may be enabled to communicate over the power line interface 120, the communication network interface 122 or a wireless interface (FIG. 3) to receive firmware updates from and transmit status updates to an update server (FIG. 4) over the power line network 136 and/or the communication network 132, respectively.”; paragraph [0066]: “The PUP 118 may transmit the log to the update server for storage at operation 814” EN: Motyl discloses: the log transmitted to the update server for storage [update the database record based on the received communication].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Canning-Motyl to incorporate the additional teaching of Motyl that teaches “wherein the at least one of the processors is further configured to update the database record based on the received communication”. One of ordinary skill in the art would be motivated to this modification to: determine the success or failure result of applying each of one or more software updates in order to enable the software updates that were updated successfully (Motyl, paragraph [0066]).

Regarding claim 16, Britten-Hoffman-Canning-Motyl teaches:
(Original) The system of claim 14 (please see claim 14 rejection),
wherein the at least one of the processors Is further configured to determine applicability of the update to a currently installed software version identified in the communication (Britten, paragraph [0073]: “In 408, information describing updates for at least one of the one or more programs may be received from the server computer system over the network. In a preferred embodiment, the information describing updates may be included in an XML (extensible Markup Language) file, although any other types of files or formats may be used as desired. In some embodiments, the information describing updates may include at least one location from where the updates can be downloaded.” (emphasis added). EN: Britten teaches: information describing updates for at least one of the one or more programs may be received from the server computer system over the network, the information describing updates may include at least one location from where the updates can be downloaded [determine applicability of the update to a currently installed software version identified in the communication].); and
transmit confirmation of availability of the update, responsive to the applicability determination (Britten, paragraph [0066]:"... The update service may then display safe software updates to the user of the client system, i.e., recommended updates for which the conditions are satisfied, after which the (safe) software updates may be downloaded and installed to the client system, e.g., in response to user input.” EN: Britten teaches: the (safe) software updates may be downloaded and installed to the client [transmit confirmation of availability of the update, responsive to the applicability determination].).

12. 	Claim 17 is rejected under 35 U.S.C. 103 as being un-patentable over Britten, in view of Hoffman, Canning, and Motyl, as applied to Claim 16 above, further in view of Bower et al. (US 2014/0040875 A1; Pub. Date: Feb. 6, 2014; Filed: Aug. 2, 2012; hereinafter Bower).
Regarding claim 17, Britten discloses:
“currently installed software version” and 
Britten-Hoffman-Canning-Motyl teaches:
(Original) The system of claim 16 (please see claim 16 rejection),
Britten-Hoffman-Canning-Motyl does not appear to explicitly teach:
wherein the at least one of the processors is further configured to determine the applicability of the update by confirming that the currently installed software version is at or above a certain version.
However, Bower teaches:
wherein the at least one of the processors is further configured to determine the applicability of the update by confirming that the currently installed [firmware] version is at or above a certain version (Bower, paragraph [0023]: “In decision block 340, if a threshold number of the firmware version levels for the peer computers match that of the host one of the computers, in block 350 the all updates flag can be set indicating that any superseding update will be compatible and thus permissible (emphasis added). Otherwise, in block 360 a firmware compatibility table can be constructed in the host one of the computers indicating those firmware levels of the peer computers. Optionally, one or more update policies can be recorded as well, such as only a firmware update with a version level equivalent to the highest version level in the compatibility table is permitted to be applied, to name only a single example (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Canning-Motyl to incorporate the teaching of Bower that teaches “wherein the at least one of the processors is further configured to determine the applicability of the update by confirming that the currently Installed software version is at or above a certain version”. One of ordinary skill in the art would be motivated to this modification to: only allow compatible updates (Bower, paragraph [0023]).
13. 	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Britten, in view of Hoffman, Canning, and Motyl, as applied to Claim 14 above, further in view of Ciudad et al. (US 2014/0282476 A1; Pub. Date: Sep. 18, 2014; Filed: Mar. 15, 2013; hereinafter Ciudad).
Regarding claim 18, Britten-Hoffman teaches:

 Britten-Hoffman-Canning-Motyl teaches:
(Original) The system of claim 14 (please see claim 14 rejection),
Britten-Hoffman-Canning-Motyl does not appear to explicitly teach:


	wherein the list includes ail software and firmware versions currently installed on the vehicle.

However, Ciudad teaches:
wherein the list includes ail software and firmware versions currently installed on [a client device] (Ciudad, paragraph [0054]: “The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Canning-Motyl to incorporate the additional teaching of Ciudad that teaches “wherein the list includes all software and firmware versions currently installed on the vehicle”. One of ordinary skill in the art would be motivated to this modification to: check the (Ciudad, paragraph [0054]).

Regarding claim 19, Britten-Hoffman-Canning-Motyl teaches:
(Original) The system of claim 14 (please see claim 14 rejection),
Britten-Hoffman-Canning-Motyl does not appear to explicitly teach:
	wherein the list includes only software and firmware versions to which the update applies.
However, Ciudad teaches:
wherein the list includes only software and firmware versions to which the update applies (Ciudad, paragraph [0054]: “The process then determines (at 425) whether any critical security updates are applicable to the client device. For instance, the client device maintains the identification (e.g., name and version) of the client device system software and firmware and checks the list of available software updates for applicability to the software installed on the client device (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Canning-Motyl to incorporate the additional teaching of Ciudad that teaches “wherein the list includes only software and firmware versions to which the update applies”. One of (Ciudad, paragraph [0054]).

14. 	Claim 20 is rejected under 35 U.S.C. 103 as being un-patentable over Britten, in view of Hoffman, Canning, Motyl, and Ciudad, as applied to Claim 19 above, further in view of Bower et al. (US 2014/0040875 A1; Pub. Date: Feb. 6, 2014; Filed: Aug. 2, 2012; hereinafter Bower).
Regarding claim 20, Britten-Hoffman-Canning-Motyl-Ciudad teaches: 
“wherein the software and firmware versions to which the update applies,” and 
(Original) The system of claim 19 (please see claim 19 rejection),
Britten-Hoffman-Canning-Motyl-Ciudad does not appear to explicitly teach:
wherein the software arid firmware versions to which the update applies include versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update.
However, Bower teaches:
versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update (Bower, paragraph [0023]: “In decision block 340, if a threshold number of the firmware version levels for the peer computers match that of the host one of the computers, in block 350 the all updates flag can be set indicating that any superseding update will be compatible and thus permissible (emphasis added). Otherwise, in block 360 a firmware compatibility table can be constructed in the host one of the computers indicating those firmware levels of the peer computers. Optionally, one or more update policies can be recorded as well, such as only a firmware update with a version level equivalent to the highest version level in the compatibility table is permitted to be applied, to name only a single example (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Britten-Hoffman-Canning-Motyl-Ciudad to incorporate the teaching of Bower that teaches “wherein the software and firmware versions to which the update applies include versions of software or firmware not to be updated, but which must be at or above a certain version to ensure compatibility with the update”. One of ordinary skill in the art would be motivated to this modification to: only allow compatible updates (Bower, paragraph [0023]).

(2) Response to Argument
35 U.S.C. § 112(b) Rejection of Claims 14-20

A) Appellant argues on page 5 of the Appeal Brief:

	Claims 14-20 stand rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter. Specifically, the Examiner objects to the recitation of “the notification,” alleging there is no antecedent basis. Applicant notes that the claim recites “provide a wireless notification to the vehicle...,” which is antecedent basis for “the notification.” Applicant is not required to include the adjectival modifiers each time the object is recited, unless there is a likelihood of confusion. Since there are no other notifications in the claims, “the notification" has proper antecedent basis in the prior recitation of “a wireless notification.”

A) Examiner’s response:
Examiner respectfully disagrees.

With respect to the Appellant’s assertion that the Appellant is not required to include the adjectival modifiers each time the object is recited, unless there is a likelihood of confusion, the Examiner respectfully submits that, in the “Amendments to the Claims” (filed on 02/27/2018), Claim 14 recited the limitation “the notification,” which lacked antecedent basis. Thus, in the Non-Final Rejection (sent on 02/23/2021), the Examiner made the § 112(b) rejection for Claim 14 (and its dependent claims) for indefiniteness and interpreted the limitation “responsive to the notification” as reading “responsive to a notification” for the purpose of prior art rejection. Also, the Examiner noted that Claim 14 recited two instances of “notification” (see Exhibit A below - all claim markings are removed and emphases are added for ease of readability for the convenience of the 

Exhibit A (Amendments to the Claims - 02/27/2018):
Claim 14: A system comprising:
one or more processors configured to:
receive a software update;
receive communication from the vehicle, responsive to the notification, including a list of currently installed software versions of the vehicle;
provide notification to a vehicle, for which a database record indicates an installed software version to which the received update applies;
receive a software-update download request from the vehicle;
transmit the software update responsive to the request;
receive an update log including success or failure of installation of the software update; and
update the database record based on the log.

Legend:
Dot underline = 1st instance of “notification”
Dash underline = 2nd instance of “notification”

To address the § 112(b) rejection of Claim 14, in the “Amendments to the Claims” (filed on 05/24/2021), the Appellant amended Claim 14 by deleting the “provide notification to a vehicle […]” step and adding it before the “receive wireless communication from the vehicle […]” step of the 

Exhibit B (Amendments to the Claims - 05/24/2021):
Claim 14: A system comprising:
one or more processors, remote from a vehicle, configured to:
receive a software update;
provide a wireless notification to the vehicle, for which a database record indicates an installed software version to which the received update applies;
receive wireless communication from the vehicle, responsive to the notification, including a list of currently installed software versions of the vehicle;
wirelessly receive a software-update download request from the vehicle;
wirelessly transmit the software update responsive to the request;
wirelessly receive an update log including success or failure of installation of the software update; and
update the database record based on the log.

Legend:
Dot underline = 1st instance of “notification”
Dash underline = 2nd instance of “notification” (recited after the 1st instance of “notification” in Exhibit A)

By making these amendments, the Appellant asserts that the § 112(b) rejection of Claim 14 has been overcome because “a wireless notification” would provide antecedent basis for “the notification.” However, the Examiner believes that there is confusion as to whether there are still two different (non-related) notifications or not recited in Claim 14 because of how the claim was previously presented and how the claim was amended by the Appellant. As shown in Exhibit A hereinabove, “notification” (2nd instance) was recited after “the notification” (1st instance) in the claim and therefore, the Examiner interpreted them as two different notifications (not related to each other). By moving “notification” (2nd instance) to be recited before “the notification” (1st instance) in the claim and adding the adjectival modifier “a wireless” (as shown in Exhibit B hereinabove), the Appellant asserts that there is no confusion with “a wireless notification” (2nd instance) providing antecedent basis for “the notification” (1st instance). However, the following confusions still exists:
1) Are “a wireless notification” (2nd instance) and “the notification” (1st instance) still different (non-related) notifications or are they the same notification?
2) How can “a wireless notification” (2nd instance), which the Examiner interpreted as being different (non-related) from “the notification” (1st instance), provide antecedent basis for “the notification” (1st instance)?
Furthermore, it appears that the Appellant realized that the order of operations of Claim 14, as previously presented in the “Amendments to the Claims” (filed on 02/27/2018), did not correspond exactly to the order of operations as described in the Appellant’s specification (see paragraphs 
If the Appellant were willing to clearly remove any ambiguities and confusions associated with the two different (non-related) notifications by addressing the indefiniteness of the limitation “the notification” in Claim 14, then a simple amendment such as “responsive to the wireless notification” 
	
Therefore, the Examiner believes the indefiniteness rejection of Claims 14-20, under 35 U.S.C. § 112(b), are proper and therefore, maintained.

Furthermore, in the event that the Honorable PTAB decides to reverse the § 112(b) rejection of Claim 14 (and its dependent claims) for indefiniteness of the limitation “the notification” (that is, in the event that the Honorable PTAB decides that “the notification” is the same notification as “a wireless notification” in Claim 14), the Examiner would like to point out that the current cited prior art combination for the § 103 rejection of Claim 14 is still applicable and the pertinent part of the § 103 rejection of Claim 14 is explained in details hereinafter in the Examiner’s response (G) to the Appellant’s arguments for Claim 14.

35 U.S.C. § 103 Rejection of Claims 1-9

B) Appellant argues on page 6 of the Appeal Brief (emphasis in original):

For at least the reasons presented, the claims are allowable over the prior art. Claim 1 recites, inter alia, “in response to a notification received from a remote network that an update to vehicle software is available, assemble a list of installed vehicle software versions.” The Examiner concedes this assembly of the list, responsive to a notification received 
Applicant points out that the system in Ciudad does not send a list in response to a notification from the server, but rather receives the list of available software from the server in response to a request from the client-device. That is, it is the client device, not the server, that initiates the communication process. Applicant realizes that the sending of the list is not alleged to be taught by Ciudad, but that is not the point of the above argument. The point is, under the proposed combination, the client device asks the server for a list, as opposed to the claimed system, wherein the client device is told by the server that there is a vehicle update, and then the client device sends back a list of installed software (to which the server can then reply with applicable updates, if any). Incidentally, Ciudad, even in just the cited portion, teaches that the whole list of updates is sent to the client-device as well, and the client device decides which are applicable. This is in contrast to the claims, wherein the response from the server (the response to the list of applications) is simply the relevant updates, if any.

B) Examiner’s response:
Examiner respectfully disagrees.

First, with respect to the Appellant’s assertion that in Ciudad, it is the client device, not the server, that initiates the communication process, the Examiner respectfully submits that Claim 1 does not explicitly recite who initiates a communication request. That is, the claim neither recite a client nor a server initiating the communication request. The claim expressly 
Second, with respect to the Appellant’s assertion that, under the proposed combination, the client device asks the server for a list, as opposed to the claimed system, wherein the client device is told by the server that there is a vehicle update, and then the client device sends back a list of installed software, the Examiner respectfully submits that, just like the claimed system, in Ciudad, the client device is told by the server that a software update is available, and then the client device sends back a list of software installed in the client device that have applicable software updates. Appellant’s argument that, in Ciudad, the client device asks the server for a list is, at best, moot because, as explained hereinabove, there is no requirement in the claim that the client device cannot ask the server for a list.
Third, with respect to the Appellant’s assertion that “Ciudad teaches that the whole list of updates is sent to the client device as well, and the client device decides which are applicable. This is in contrast to the claims, wherein the response from the server (the response to the list of applications) is simply the relevant updates, if any,” the Examiner respectfully submits that Ciudad teaches of sending a list of available 

Therefore, the Examiner believes the obviousness rejection of Claims 1-9, under 35 U.S.C. § 103, are proper and therefore, maintained.

C) Appellant argues on pages 6-7 of the Appeal Brief:

The Examiner attempts to allege that the client device maintains the identification of the client device system software and that is the same as the claimed “assemble a list of installed software versions.” Except that the claim calls for assembly (an active verb) of the list responsive to the notification from the server. The combination proposed teaches that the client device already has the list ready (to paraphrase the Examiner) and is not assembling the list in response to anything. Instead, the client device of the prior art receives the list of possible updates and determines which ones apply, based on an already-assembled list that the device happens to maintain. Essentially, the Examiner is alleging that a skilled artisan would be motivated to assemble a list that is already assembled, for the sole purpose of reading on the claims. Otherwise, the system in Ciudad already 
Further, once assembled, the list is transmitted to the server and the server responsively sends back a list of updates that are compatible with the software identified in the transmission. That is in direct contrast to Ciudad, where the server just sends the entire list, and the client device decides which updates are compatible.

C) Examiner’s response:
Examiner respectfully disagrees.

First, with respect to the Appellant’s assertion that the combination proposed teaches that the client device already has the list ready and is not assembling the list in response to anything, the Examiner respectfully submits that the plain meaning of the term “assemble” is “to fit/put together different parts” (see merriam-webster.com). Furthermore, in Ciudad, the client device maintains the identification (e.g., name and version) of the client device system software and checks the list of available software updates for applicability to the software installed on the client device. In other words, the client checks both the list of client device system software and the list of available software updates to determine which software update is applicable to the client device. In effect, the client device is fitting/putting together a list of client device system software that have applicable software updates by cross-mapping the two lists.
Second, with respect to the Appellant’s assertion that “once assembled, the list is transmitted to the server and the server responsively sends back a list of updates that are compatible with the 

Therefore, the Examiner believes the obviousness rejection of Claims 1-9, under 35 U.S.C. § 103, are proper and therefore, maintained.

D) Appellant argues on page 7 of the Appeal Brief:

Britten itself periodically scans its own system so the client can inquire about updates [0069]. So under the teachings of Britten, the list is assembled responsive to a client-initiated scan. Ciudad teaches simply 
While aspects of the claimed limitations may be found in the prior art, there is a complete lack of, for example, the general notification that “an update” is available, and the only evidence of this is in Ciudad, where the whole list of updates is actually sent with the alleged notification, rendering it pointless for the client to send back a list of installed applications. Not to mention the fact that, even if the client were going to send this list back, the list in Ciudad is already assembled in any event, and to suggest that the “generate a list” teaching of Britten would be applied here would be pointless in light of the fact that the list already exists.

D) Examiner’s response:
Examiner respectfully disagrees.

 First, with respect to the Appellant’s assertion that neither reference (Britten or Ciudad), alone or in combination, teaches a first notification that “an update” is available, the Examiner respectfully submits that Ciudad discloses a notification that “an update” is available (paragraph [0054]: "... [in response to a notification received from a remote network that an update to software is available].”). Note that Ciudad discloses that the process (at the client-side) receives a list of available updates from the software update server. Thus, a person of ordinary skill in the art would readily comprehend that the client receives a notification (i.e., the list of available updates) from the software update server. Furthermore, the Examiner would like to point out that Ciudad also explicitly discloses “a notification” that software updates are available (Figure 6; paragraph [0086]: “FIG. 6 illustrates an example of a notification 600 that some embodiments display (e.g., on a corner of the display screen) to alert the user of an available application software update (emphasis added).”).
Second, with respect to the Appellant’s assertion that neither reference (Britten or Ciudad), alone or in combination, teaches responsively assembling a list and sending it back, and letting the server decide and tell the client which updates are applicable, the Examiner respectfully submits that, as explained in the Examiner’s response (C) hereinabove, Claim 1 does not explicitly require the server deciding and telling the client which software updates are applicable. Under the broadest reasonable interpretation of the claim, the software update compatibility determination can be made by either the client or the server. Appellant is reminded that in order for a limitation to be considered, the claim is required to explicitly recite such limitation, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.
not pointless for the client device to send to the server the list of client device system software that have applicable software updates because the client device wants to inform the server which software updates it wants to download and install. Furthermore, Claim 1 only recites “assemble a list of installed […] software versions.” The claim does not explicitly require that the list is either a whole list or a partial list. Under the broadest reasonable interpretation of the claim, the claimed list of installed software can be interpreted as being either whole or partial. Appellant is reminded that in order for a limitation to be considered, the claim is required to explicitly recite such limitation, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.
Fourth, with respect to the Appellant’s assertion that even if the client were going to send this list back, the list in Ciudad is already assembled in any event, and to suggest that the “generate a list” teaching of Britten would be applied here would be pointless in light of the fact that the list already exists, the Examiner respectfully submits that Britten teaches generating a list of the installed software in response to a scanning process, not in response to a notification received from a remote network. Whereas Ciudad teaches generating a list of the installed software (which 

Therefore, the Examiner believes the obviousness rejection of Claims 1-9, under 35 U.S.C. § 103, are proper and therefore, maintained.

35 U.S.C. § 103 Rejection of Claims 10-12

E) Appellant argues on pages 8-9 of the Appeal Brief (emphasis in original):

For at least the reasons presented, the claims are allowable over the prior art. For example, claim 10 recites, inter alia, “determine, for each VIN, if a vehicle-owner has approved over the air (OTA) updates,” and “send a 
The Examiner turns to Roy for teaching the approval of OTA updates, but this rejection fails in 2 regards. First, there is no notion of approving OTA updates in Roy, but rather the notion of approving installation of an already-downloaded update. Thus, there is no possibility that the combination would result in a system capable of “determining, for each VIN, whether an owner had approved OTA updates,” or sending a notification to such vehicles. Instead, Throop and Roy would function to simply push all updates to all vehicles with certain VINs, and then those owners could decide whether or not to install those updates. This would fail in both the notification sense, as claimed, and even in the determination about OTA update approval on a VIN-by-VIN basis, since that information does not exist in Roy (no generalized approval for OTA updates) and is never transmitted in Roy in any event, rendering it impossible to be stored in a manner that would facilitate the claimed combination.

E) Examiner’s response:
Examiner respectfully disagrees.

First, with respect to the Appellant’s assertion that there is no notion of approving OTA updates in Roy, but rather the notion of approving installation of an already-downloaded update, the Examiner respectfully submits that Claim 10 recites approving “over the air (OTA) updates” with no further clarification on the claim scope of the term “OTA updates” as 
Second, with respect to the Appellant’s assertion that Throop and Roy would fail in both the notification sense, as claimed, and even in the determination about OTA update approval on a VIN-by-VIN basis, since that information does not exist in Roy (no generalized approval for OTA updates) and is never transmitted in Roy in any event, rendering it impossible to be stored in a manner that would facilitate the claimed combination, the Examiner respectfully submits that Throop teaches receiving a list of vehicle identification numbers (VIN)s to which an available software update applies and sending a notification to each vehicle for which an available software update applies. Roy teaches approving OTA updates by a vehicle-owner. Claim 10 does not explicitly require that the approval for OTA updates is transmitted to anywhere. The claim also does not explicitly require that the sending of the notification occurs after the vehicle-owner has approved the OTA updates. The claim also does not explicitly require that the notification relates to downloading the available software update. The fact that Roy teaches that the software updates are already downloaded does not failed the combination of Throop and Roy because the claimed sending a notification step does not involve 

Therefore, the Examiner believes the obviousness rejection of Claims 10-12, under 35 U.S.C. § 103, are proper and therefore, maintained.

F) Appellant argues on page 9 of the Appeal Brief:

Moreover, applying the system of Roy results in the transmission of the update in advance of determining whether there is approval, and there is no teaching in either of sending a notification about the existence of an update predicated on determining that there is general approval for OTA updates. This is not a simple modification of the prior art. Roy expressly intends that the software be downloaded and simply not installed unless the owner approves. There are alternative efficiencies in that approach, and so one cannot simply ignore this teaching of Roy in favor of crafting a scenario that matches the claims — that is, in order to achieve the efficiency of Applicant’s claims (notification before download), one must toss aside the efficiency of Roy’s teachings (download and then enquiry). This cannot be done, because Applicant’s efficiency is different (potentially avoiding unwanted downloading), but Roy’s efficiency (requiring fewer steps to get the software to the vehicle, because the software is already 

F) Examiner’s response:
Examiner respectfully disagrees.

First, with respect to the Appellant’s assertion that there is no teaching in either of sending a notification about the existence of an update predicated on determining that there is general approval for OTA updates, the Examiner respectfully submits that Throop teaches sending a notification to each vehicle for which an available software update applies. Roy teaches approving OTA updates by a vehicle-owner. Claim 10 does not explicitly require that the sending of a notification about the existence of an update is predicated on determining that there is general approval for OTA updates. As explained in the Examiner’s response (E) hereinabove, the broadest reasonable interpretation of the “send[ing] a notification to each vehicle […]” step covers when the vehicle-owner has approved OTA updates and an available software update applies, then send a notification to the vehicle identified by its VIN. The claim does not recite any limitations pertaining to downloading the available software update nor when the downloading of the available software update takes place.
Second, with respect to the Appellant’s assertion that one cannot simply ignore this teaching of Roy in favor of crafting a scenario that matches the claims — that is, in order to achieve the efficiency of the 
Third, with respect to the Appellant’s assertion that there is no evidence about any sort of saved, general approval of OTA updates as a concept, in either reference, upon which the claimed determination could occur under the prior art combination, the Examiner respectfully submits that Roy discloses “determine if a vehicle-owner has approved over the air (OTA) updates” (paragraph [0018]: “Data for such updates/upgrades may be received at the in-vehicle computing system (e.g., as an over-the-air and/or push communication process), however the updates/upgrades may not be installed on the in-vehicle computing device until a driver/user of the in-vehicle computing system acknowledges the approves the installation.” (emphasis added); paragraph [0053]: "... the driver profile may provide information regarding the driving style, frequent navigational routes/destinations, in-vehicle computing system interaction, and/or other driving habits associated with a primary driver (e.g., an owner and/or most frequent operator of the vehicle).” EN: Roy discloses: the updates/upgrades may not be installed on the in-vehicle computing device until a driver/user (e.g., an owner) of the in-vehicle computing system acknowledges the notification and/or approves the installation [determine if a vehicle-owner has approved over the air (OTA) updates])”. Examiner would like to point out that the claim only requires determining OTA updates approval. The claim language does not explicitly require saving or saved OTA updates approval. Furthermore, the Examiner would also like to point out that Roy discloses a driver/user of the in-vehicle computing system approving the installation. Thus, a person of ordinary skill in the art would readily comprehend that once the driver/user approves the installation, the in-vehicle computing system then determines that the driver/user has approved the installation. Furthermore, the Examiner would also like to point out that Roy also discloses the unclaimed feature of any sort of saved approval of OTA updates upon which the claimed determination could occur. Note that Roy discloses a driver profile providing information regarding in-vehicle computing system interaction and other driver- and vehicle-related information. Thus, a person of ordinary skill in the art would readily comprehend that the driver profile would contain saved approval of OTA updates upon which the claimed determination could occur.



35 U.S.C. § 103 Rejection of Claims 14-20

G) Appellant argues on page 10 of the Appeal Brief:

Applicant first notes that the order of operations in the claims is — 1) Provide a notification to the client device (vehicle) and 2) receive wireless communication responsive to the notification, including a list of installed software versions. The Examiner cites Britten, which is an opposite sequence — first in Britten, the system scans itself and sends a list (query) to the server, and then responsive to the list, the system of Britten receives a list of applicable updates. The Examiner has yet to provide compelling reason (other than matching the claims) why one would change the order of operations of Britten in such a manner, given that Britten has its own intentions and efficiencies. Further, in the claims, the remote server already has a database record about installed software, which it uses for notification purposes.
The teachings of Hoffman related to wireless signaling is about file transmission, not providing some form of notification. The cited portions literally discuss sending the files. So Hoffman does not provide the lacking notification prior to the list of software ever being sent.
Canning adds nothing other than a teaching that a remote server can store the files for distribution. It also lacks a teaching about the notification prior to the list of files being sent in Britten, which would be required to [SIC].does not cure, not is it relied upon to cure, the prior deficienciy[SIC].

G) Examiner’s response:
Examiner respectfully disagrees.

With respect to the Appellant’s assertion that the Examiner has yet to provide compelling reason (other than matching the claims) why one would change the order of operations of Britten in such a manner, given that Britten has its own intentions and efficiencies, the Examiner respectfully submits that, as explained in the Examiner’s response (A) hereinabove, in the “Amendments to the Claims” (filed on 05/24/2021), the Appellant amended Claim 14 by deleting the “provide notification to a vehicle […]” step and adding it before the “receive wireless communication from the vehicle […]” step of the claim. Essentially, the Appellant moved the same limitation from one part of the claim to another part of the claim and added “a wireless” in front of “notification.” Prior to making these amendments, the order of operations in the Claim 14 was: 1) receive communication responsive to the notification, including a list of installed software versions; and 2) provide notification to the client device (vehicle) (see the “Amendments to the Claims” (filed on 02/27/2018)). Examiner cited Britten, which teaches the same sequence — first in Britten, the system scans itself and sends a list (query) to the server, and then responsive to the list, the system of Britten receives a list of applicable updates.
By switching the order of operations of Claim 14 into its present form, the Appellant asserts that Britten is no longer applicable because Britten discloses the opposite order of operations. However, in view of the § 112(b) “provide a notification to the computer system, for which a database record indicates an installed software version to which a received update applies” (paragraph [0073]: “In 408, information describing updates for at least one of the one or more programs may be received from the server computer system over the network [provide a notification to the computer system]. In a preferred embodiment, the information describing updates may be included in an XML (extensible Markup Language) file, although any other types of files or formats may be used as desired. In some embodiments, the information describing updates may include at least one location from where the updates can be downloaded.” EN: Britten discloses: information describing updates for at least one of the one or more programs may be received from the server computer system over the network, the information describing updates may include at least one location from where the updates can be downloaded [provide a notification to the computer system, for which a database record indicates an installed software version to which a received update applies]) and “receive communication from the computer system, responsive to a notification, including a list of currently installed software versions of the computer system” (paragraph [0069]: “First, in 402, a computer system may be scanned to determine installed software, including determining a unique code and version information for each of one or more programs (installed on the computer system). For example, the computer system may be a client computer system, e.g., computer system 82 [responsive to a notification]. In preferred embodiments, the list includes the determined unique code and version information for each of the one or more programs.”; paragraph [0072]: “In 406, the list may be sent to a server computer system over a network, e.g., to computer system 90. ...” EN: Britten discloses: a list of the installed software may be generated in response to the scanning a computer system coupled to a server, wherein the list includes the determined unique code and version information for each of the one or more programs [receive communication from the computer system, responsive to a notification, including a list of currently installed software versions of the computer system]).
Note that Britten discloses that a list of the installed software may be generated in response to a scanning process to determine the installed software in the client computer system. Thus, a person of ordinary skill in the art would readily comprehend that the installed software in the client computer system determined by the scanning process can be reasonably interpreted as “a notification” for the client computer system to generate the list of the installed software.
Furthermore, the Examiner would like to point out that, based on the § 112(b) rejection of Claim 14 for indefiniteness of the limitation “the notification” in “responsive to the notification” and interpreting it as “responsive to a notification” for the purpose of prior art rejection (see Examiner’s response (A) hereinabove), the Examiner is interpreting “a wireless notification” and “a notification” in “responsive to a notification” in Claim 14 as two different (non-related) notifications.



Furthermore, in the event that the Honorable PTAB decides to reverse the § 112(b) rejection of Claim 14 (and its dependent claims) for indefiniteness of the limitation “the notification” (that is, in the event that the Honorable PTAB decides that “the notification” is the same notification as “a wireless notification” in Claim 14), the Examiner would like to point out that the current cited prior art combination for the § 103 rejection of Claim 14 is still applicable. Britten still discloses “provide a notification to the computer system, for which a database record indicates an installed software version to which a received update applies” (Figure 6; paragraph [0092]: “FIGS. 6-8 illustrate exemplary graphical user interfaces (GUIs) for the above-described methods, according to one embodiment. More specifically, FIG. 6 illustrates an exemplary screen shot of an initial screen shown upon launch of the present update service, according to one embodiment. Note that in this embodiment, the update service is specific to software from a particular vendor, in this case, National Instruments Corporation, although it should be noted that in other embodiments the software to be updated may be characterized in other ways, e.g., by application domain, functionality, etc., as desired.”; paragraph [0093]: “Note further that in the embodiment of FIG. 6, a "Check for Updates" button is provided [provide a notification to the computer system] whereby the user may initiate the update process.”) and “receive communication from the computer system, responsive to the notification, including a list of currently installed software versions of the computer system” (Figure 6; paragraph [0069]: “First, in 402, a computer system may be scanned to [responsive to the notification].”).
Note that Figure 6 and paragraphs [0092]-[0093] of Britten disclose an update service GUI screen displayed on a client computer system describing updates for at least one of the one or more installed software programs (for example, National Instruments software). A user can click on the “Check for Updates” button on the update service GUI screen to initiate the update process, and thereby, initiating the scanning process to 

Therefore, the Examiner believes the obviousness rejection of Claims 14-20, under 35 U.S.C. § 103, are proper and therefore, maintained.

(3) CONCLUSION

For the above reasons, it is believed that the § 112(b) rejections of Claims 14-20 and the § 103 rejections of Claims 1-12 and 14-20 should be sustained.

Respectfully submitted,

/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191                                                                                                                                                         
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding,